Exhibit 10.2

 


PROMISSORY NOTE


 

 

 

Minneapolis, Minnesota

$1,412,545.10

 

Effective as of: January 31, 2005

 

FOR VALUE RECEIVED, Ciprico Inc. (“Borrower”), a Delaware corporation, promises
to pay to Huge Systems, Inc. (“Holder”), at such place as the Holder may
designate by written notice to Borrower, in lawful money of the United States,
the principal sum of $1,412,545.10.

 

Payment of Principal

 

On March 31, 2005 (the “Maturity Date”), Borrower shall repay the entire unpaid
principal balance of this Note.

 

No Prepayment

 

This Note may not be prepaid in whole or in part from time to time prior to the
Maturity Date.

 

Default; Remedy

 

Upon the occurrence of a Payment Default (as defined below), the outstanding
unpaid principal balance of the Note shall automatically become immediately due
and payable.  In addition, from and after any Payment Default, the unpaid
principal amount of this Note shall accrue interest at a rate equal to five
percent (5%) per annum commencing on the date of such Payment Default through
and including the date payment is made in full.

 

A “Payment Default” shall occur if the Borrower fails to make any payment to
Holder under this Note when due.

 

“Business Day” means any day except Saturday or Sunday or any other day on which
commercial banks in the city of Minneapolis, Minnesota are authorized or
required by law to close.

 

Application of Payments

 

Any payment hereunder shall be applied first to costs of collection, if any,
then to the payment of accrued interest, if any, and then to the reduction of
principal.

 

Manner of Payments; Debits

 

Payments of principal of this Note shall be made not later than 5:00 p.m.,
Central Standard Time or Central Daylight Time, as applicable, on the due date
time therefor.  Whenever

 

--------------------------------------------------------------------------------


 

any payment to be made hereunder is due on a day which is not a Business Day (as
defined above), such payment shall be made on the next succeeding Business Day.

 

Costs of Collection

 

The Borrower hereby agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including reasonable attorney’s fees and legal
expenses, incurred by the Holder in endeavoring to collect any amount payable
hereunder which are not paid when due, whether by declaration or otherwise.

 

Assignment

 

Holder may assign this Note, in whole or in part, to any of its stockholders,
provided that Holder shall provide the Borrower with notice of such assignments
and the portion of the principal amount assigned to each stockholder as of the
Maturity Date.

 

Governing Law; Jurisdiction

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF MINNESOTA WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

ANY JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER ARISING OUT OF OR RELATING
HERETO, MUST BE BROUGHT AT A STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN
THE STATE OF MINNESOTA, COUNTY OF HENNEPIN AND CITY OF MINNEAPOLIS.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

 

 

 

CIPRICO INC.

 

 

 

 

 

 

 

By:

/s/ James Hansen

 

 

 

Name: James Hansen

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------